Fourth Court of Appeals
                                San Antonio, Texas
                                       May 20, 2015

                                    No. 04-14-00912-CV

                           IN THE INTEREST OF J.A.R., et al.

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-02265
                         Honorable Eric Rodriguez, Judge Presiding

                                          ORDER

     In accordance with this court’s opinion of this date, this appeal is DISMISSED WITHOUT
PREJUDICE. Costs of this appeal are taxed against Appellant.

       It is so ORDERED on May 20, 2015.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk